Citation Nr: 9900582	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  94-37 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD)

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1986.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from the February 1994 rating decision of 
the Atlanta, Georgia Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD and denied entitlement to TDIU benefits.  The veteran 
subsequently moved to Virginia and the Roanoke, Virginia RO 
has handled this matter.  

At the March 1997 hearing conducted by a Board member at the 
RO (Travel Board Hearing), the veteran reported that his 
right side, arm, and hand were numb and had decreased 
feeling.  He asserted that this was due to injections he 
received in his back at the Charleston, South Carolina VA 
hospital approximately four years earlier which had 
accidentally hit the sciatic nerve.  Travel Board Hearing 
Transcript (Tr.) at 16-19.  It appears that the veteran may 
be seeking compensation pursuant to 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) and this matter is referred to the RO for 
appropriate action.  

By rating decisions dated in February 1994 and June 1995, the 
RO denied entitlement to service connection for chloracne and 
a spot on the lung, both claimed as residuals of Agent Orange 
exposure.  The veteran did not appeal these determinations 
and they became final.  Therefore, new and material evidence 
must be submitted to reopen these claims.  At the March 1997 
Travel Board Hearing, the veteran attempted to submit 
documents from a hospital in Augusta, Georgia which he stated 
included a diagnosis on Agent Orange.  It appears that 
the veteran may be attempting to reopen the claim for 
entitlement to service connection for chloracne and a spot on 
the lung, both claimed as residuals of Agent Orange exposure, 
and this matter is referred to the RO for appropriate action.  


REMAND

The veteran essentially contends that his current PTSD is 
related to his experiences in service in Vietnam.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).  The United 
States Court of Veterans Appeals (Court) has articulated 
that, in addressing claims for service connection for PTSD, 
consideration must first be given to the evidence required to 
demonstrate the existence of an alleged stressor, and, if 
such stressor is found, a determination as to whether it is 
of the quality required to support a diagnosis of PTSD must 
be made.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); West 
v. Brown, 7 Vet. App. 70 (1994).  The evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or a similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f) (1998).  If the evidence 
does not show that he was engaged in combat with the enemy or 
that the claimed stressors are related to such combat, there 
must be corroborative evidence of the claimed stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91 (1993).

The veteran has reported that his stressors are primarily 
related to his experiences in Vietnam.  His service records 
show that his principal duty while in Vietnam was Sr Acft 
Armt Rpmn and Acft Armt Supv and that he was assigned 
to Company E, 725th Maintenance Battalion, 25th Infantry 
Division; D Troop 3/4 Cavalry, 25th Infantry Division; and F 
Troop (AIR) 4th Cavalry.  The veterans DA Form 2-1, 
Personnel Qualification Record, shows that he served in the 
Republic of Vietnam from October 1970 to October 1971 and 
that he participated in a campaign in Vietnam, VN 
Counteroffensive PH VII/Consolidation I.  The veteran was 
awarded the Vietnam Service Medal, Vietnam Campaign Medal, 
Vietnam Cross of Gallantry with Palm, National Defense 
Service Medal, three Army Commendation Medals, Army Service 
Ribbon, four Overseas Service Ribbons, and Rifle M16 Qual. 
Badge.  

Although the records show that the veteran was an aircraft 
repairman in Vietnam, at the March 1997 Travel Board hearing, 
he asserted that he was really a jack of all trades, that 
he flew door gunner missions, that he flew recovery team 
missions when they went out and recovered electronic 
equipment and weapons systems from aircraft, and that he did 
all of this with the 25th Infantry Division, 1st Aviation.  
Tr. at 8.  

At the March 1997 Travel Board hearing, he testified that 
when he first landed in Bien Hoa, Vietnam in October 1970 
they were under attack, that they were told to get off of the 
plane and duck and run to the nearest bunkers, that some of 
the men from his plane didnt make it and were hit, and that 
they could see all the body bags in front of the hangars at 
that time.  Tr. at 4, 5.  He stated that he was assigned to 
the 25th Infantry Division and taken to Cu Chi at division 
headquarters and fire base, that they were hit in the 
towers on his first night there, that they were sent to bring 
back the bodies, that he was asked to go up in the towers and 
he refused, that they were in bunkers, and it just seemed 
like it continued on.  Tr. at 5-7.  He reported that the 
Viet Cong had tunnels going under the airfield into Cu Chi 
and that they were overrun at Cu Chi.  Tr. at 7, 8, 24.  He 
stated that, after leaving Cu Chi, they went to fire bases at 
Long Binh and Lai Kai.  Tr. 24, 25  He reported that he was 
attached to the 25th Infantry Division, 2nd Battalion, 1st 
Aviation; that many of the men in his battalion and company 
were killed at Lai Kai; that many were shot down and killed; 
that many guards in the 1st Aviation got their throats cut, 
the aircraft were exploded, and the rockets came right into 
them at Lai Kai; that there were rocket attacks on Lai Kai; 
and that all of this occurred in the early part of 1971.  Tr. 
at 23, 24, 27.

He asserted that some of his buddies from the same company 
and unit in the 25th Infantry were killed but that he could 
not remember their names, that this happened most at Lai Kai 
fire base where they were hit the most, and that rockets 
started coming in when they got on the aircraft to work.  Tr. 
at 8, 9.  He reported that our people pointed their 
weapons toward their base camp instead of away from it and 
that the commanders mistakes were covered up.  Tr. 27, 28.  
He stated that he had killed people in Vietnam that he didnt 
even know or see, that they dropped rockets from the aircraft 
he was on, that he shot from aircraft, that he did this about 
four to six times a week, and that the aircraft were Erie and 
OH-58.  Tr. at 21, 22.  

At the August 1993 VA examination he reported that he first 
served at Kru Te in Vietnam as an aircraft weapons technician 
in a support unit; that when he arrived in Vietnam it 
appeared that the camp was about to be overrun and he had no 
combat gear; that this was at night and he was later told to 
go out armed only with a rifle; that the fighting and 
shelling went on all night; that he witnessed another soldier 
who was working with him get killed by a misfired grenade 
launcher; that he was in the 25th Infantry Division and 
Three-Quarters Calvary Second Brigade.  He stated that he was 
then sent to a fire base Fussel Jones for about four 
months and served as support for combat aircraft, 
helicopters, and smaller planes; that he was often ordered to 
got out into the field to retrieve materials off of an 
aircraft that was downed; and that, while doing this, he 
engaged in combat with small arms fire and some of the men he 
was with were killed.  The veteran reported that he was then 
transferred to Li Chi, a fire base and support camp for 
aircraft, for approximately four months; that he saw his most 
significant combat experience there; that there were frequent 
snipers; that he often crawled out on his own looking for the 
snipers, engaged the snipers four times, and engaged in hand 
to hand combat on two of these occasions; that he saw 
aircraft burn up on several occasions by enemy fire; that a 
friend was essentially burned alive when an aircraft that was 
being fueled was hit and the fuel shot into his jeep.  

In June 1994, he asserted that he was exposed to stressful 
combat situations.  He stated that he was with the 25th 
Infantry Division, 2nd Brigade, Aviation Battalion at the 
Fresno Jones FSB.  He reported that he was exposed to mortar 
and rocket fire in October 1970 when he arrived in Vietnam, 
in October and November 1970 in Cu Chi, Vietnam, and from 
December 1970 to October 1971 at Lai Khe, Vietnam.  Finally, 
he claimed that he saw buddies wounded and killed from this 
enemy fire.

The claims file includes diagnoses of PTSD; however, these 
diagnoses of PTSD were based upon several reported stressors 
that have not been verified, including combat in Vietnam.  
The RO has not attempted to verify any of the veterans 
reported stressors.  The Board finds that the RO should make 
a specific determination as to whether the veteran had 
combat-related service, with particular consideration of the 
fact that the DA Form 2-1, Personnel Qualification Record, 
states that he participated in a campaign in Vietnam, VN 
Counteroffensive PH VII/Consolidation I.  If it is 
determined that the veteran did not have combat service 
verification of the veterans aforementioned reported 
stressors is necessary.  An attempt should then be made to 
obtain verification of the veterans reported stressors from 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) (formerly known as the United States Army 
and Joint Services Environmental Support Group).

It is noted that the sufficiency of a stressor is a medical 
determination and adjudicators may not render a determination 
on this point in the absence of independent medical evidence.  
See West v. Brown, 7 Vet. App. 70 (1994).  Therefore, if it 
is determined that the veteran had combat service or if any 
stressors are verified, the veteran should be afforded a VA 
psychiatric examination to determine whether he currently has 
PTSD based only on the verified stressors.  Unverified 
stressors or post-service stressors such as the his sons 
death in March 1992 must not be considered. 

At the March 1997 Travel Board Hearing, the veteran reported 
that he was currently receiving treatment in Hampton, 
Virginia, and that he had last been hospitalized a few months 
earlier in Portsmouth, Virginia when he was admitted to a 
private psychiatric hospital in Portsmouth for about one 
week.  Tr. at 12, 13.  He also reported that he had been 
admitted to St. Marys hospital in 1993 for a nervous 
breakdown.  Tr. at 21.  The Board notes that the most recent 
medical records in the claims file are dated in May 1994.  
Therefore, an attempt to obtain further information regarding 
the aforementioned treatment and an attempt to obtain all 
records clearly identified is warranted.  

The evidence shows that the veteran was hospitalized at the 
Augusta VA Medical Center (MC) from August 9, to August 28, 
1994, for psychiatric treatment.  The Board notes that these 
hospital records have not been obtained and that an attempt 
to do so is warranted.  

Although the veteran has asserted that his service-connected 
disabilities, especially his back, prevented him from 
working, he has also reported that he was presently not 
working secondary to his psychiatric difficulties.  It is 
noted that the record includes a January 1994 medical record 
which states that the veteran is unemployable due to his 
PTSD.  As the issue of entitlement to TDIU benefits appears 
to be inextricably intertwined with the issue of entitlement 
to service connection for PTSD, the Board finds that this 
issue must also be remanded.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claims for 
entitlement to service connection for 
PTSD and entitlement to TDIU benefits.  
The veteran should be asked to provide 
the names and addresses of and the dates 
of treatment from all treatment providers 
in Hampton and Portsmouth, Virginia.  
After obtaining appropriate 
authorization, the RO should attempt to 
obtain all pertinent records from any 
sources indicated, particularly the 
hospital report from the Augusta, Georgia 
VAMC dated from August 9, to August 28, 
1994; the 1993 hospital report from St. 
Marys Hospital; and all records from the 
Savannah, Augusta, and Charleston VAMCs 
dated from January 1994 to present.  

2.  The RO should request that the 
veteran provide any additional details 
regarding the stressors to which he 
alleges he was exposed in service.  These 
details should include specifics as to 
dates, places, detailed descriptions of 
events, and any other identifying 
information concerning any other 
individuals involved in the events, 
including their full names, ranks, units 
of assignment or any other identifying 
detail.  The veteran must be asked to be 
as specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.

3.  Thereafter, with the additional 
information obtained, the RO should 
review the entire claims file and prepare 
a summary of all the unverified claimed 
stressors based on review of all 
pertinent documents, to include the 
veterans hearing testimony and all 
medical records.  This summary, and all 
associated documents such as the 
veterans DD Form 214, his DA Form 2-1, 
and any written stressor statements, 
should then be sent to the USASCRUR to 
obtain verification of the claimed 
stressors.  The USASCRUR should be 
requested to verify the occurrence of the 
alleged incidents and any indication of 
the veterans involvement therein, 
specifically to include the nature of the 
campaign that the veteran participated 
in, VN Counteroffensive PH 
VII/Consolidation I, and any 
information or records regarding the 
veterans three Army Commendation Medals.  

4.  The RO should attempt to obtain 
relevant morning reports regarding any 
stressors that the veteran has reported 
in sufficient detail.  The RO should also 
make an additional attempt to obtain all 
service personnel records not already 
obtained from all available sources, 
including any performance evaluations 
which might show duty assignments and 
records of awards.  

5.  With the additional information 
obtained, the RO should review the entire 
claims file.  The RO must then make a 
specific determination, based upon the 
complete record, of whether the veteran 
engaged in combat with the enemy and 
whether he was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor(s).  In 
rendering this determination, the 
attention of the RO is directed to the 
cases of Zarycki v. Brown, 6 Vet. App. 91 
(1993) and West v. Brown, 7 Vet. App. 70 
(1994).  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  

6.  Thereafter, if any claimed inservice 
stressor is corroborated by the evidence 
or if otherwise deemed warranted, the RO 
should afford the veteran a VA 
psychiatric examination by a board of two 
board certified psychiatrists, if 
available, who have not previously 
examined or treated him.  The veteran's 
claims folder and a separate copy of this 
remand should be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
The examination should include 
psychological tests with PTSD subscales, 
the results of which should be reviewed 
before a final psychiatric diagnosis is 
given.  The RO must specify for the 
examiners any stressors that it has 
determined are established by the record 
and the examiners must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  Unverified stressors or post-
service stressors such as the his sons 
death in March 1992 must not be 
considered.  Specifically, the examiners 
must determine (1) whether or not the 
veteran has PTSD and, if so, (2) whether 
the verified in-service stressor(s) found 
to be established by the record by the RO 
were sufficient to produce PTSD; (3) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (4) whether there is 
a link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiners.  The examiner should utilize 
the DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner MUST identify the stressor(s) 
supporting the diagnosis.  A complete 
rationale for all opinions expressed by 
the examiners must be provided.

7.  If the RO determines that further 
development is warranted with respect to 
the issue of entitlement to TDIU 
benefits, it should be accomplished.

8.  The RO should then review the 
veterans claims file to assure that the 
requested development has been completed 
to the extent possible and that the 
examination reports are responsive to the 
Boards requirements.  See Stegall v. 
West, No. 97-78 (U.S. Vet. App. June 26, 
1998).  The claims should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, to include Cohen v. Brown, 10 
Vet App 128, 138 (1997).  If the 
veterans claims remain in a denied 
status, he and his representative should 
be provided with a Supplemental Statement 
of the Case, which includes any 
additional pertinent law and regulations 
and a full discussion of action taken on 
the veterans claims, consistent with the 
Courts instructions in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
allowed.  

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court or additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
